EXHIBIT 10.1
EXECUTION COPY
 




 





--------------------------------------------------------------------------------







                                                    






RECEIVABLES SALE AND CONVEYANCING AGREEMENT




by and among










T-MOBILE WEST LLC, T-MOBILE CENTRAL LLC,
T-MOBILE NORTHEAST LLC AND T-MOBILE SOUTH LLC,


each as a Seller,


and


T-MOBILE PCS HOLDINGS LLC,


as Purchaser












Dated as of February 26, 2014


                                                    
                            

--------------------------------------------------------------------------------

                        
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
ARTICLE 1
DEFINITIONS
2


Section 1.01
General
2


Section 1.02
Additional Specific Defined Terms
2


ARTICLE 2
TRANSFERS OF RECEIVABLES AND RELATED RIGHTS
3


Section 2.01
Conveyance of Receivables and Related Rights
3


Section 2.02
Assignment of Agreement
4


Section 2.03
Repurchase of Aged and Written-Off Receivables
5


ARTICLE 3
REPRESENTATIONS AND WARRANTIES
5


Section 3.01
Entity Representations and Warranties
6


Section 3.02
Receivable Representations and Warranties
8


ARTICLE 4
PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS
9


Section 4.01
Filing
9


Section 4.02
Name Change or Relocation
9


Section 4.03
Sale Treatment
9


Section 4.04
Separateness from T‑Mobile Airtime Funding
9


ARTICLE 5
COVENANTS
10


Section 5.01
Compliance with Law
10


Section 5.02
Performance of Contracts
10


Section 5.03
No Adverse Claims
10


Section 5.04
Modification of Receivables
10


Section 5.05
Payment Instructions
10


Section 5.06
Marking of Records
10


Section 5.07
Sales Tax
11


Section 5.08
Obligations of Sellers
11


Section 5.09
Books of Account
11


Section 5.10
Corporate Existence; Merger or Consolidation
11


Section 5.11
Separate Existence
11




i

--------------------------------------------------------------------------------



ARTICLE 6
MISCELLANEOUS
12


Section 6.01
Amendment
12


Section 6.02
Notices
12


Section 6.03
Delivery of Collections
13


Section 6.04
Merger and Integration
13


Section 6.05
Headings
13


Section 6.06
Governing Law
13


Section 6.07
No Bankruptcy Petition; Subordination
13


Section 6.08
Severability of Provisions
14


Section 6.09
No Waiver; Cumulative Remedies
14


Section 6.10
Counterparts
14


Section 6.11
Other Agreements
14


Section 6.12
JURISDICTION
14


Section 6.13
WAIVER OF JURY TRIAL
14


Section 6.14
Right of First Refusal
15








ii

--------------------------------------------------------------------------------



This RECEIVABLES SALE AND CONVEYANCING AGREEMENT, dated as of February 26, 2014
(as such may be amended, restated, or supplemented from time to time, this
“Agreement”), is made by and among T‑Mobile West LLC, a Delaware limited
liability company, T-Mobile Central LLC, a Delaware limited liability company,
T-Mobile Northeast LLC, a Delaware limited liability company, T-Mobile South
LLC, a Delaware limited liability company, each as a Seller hereunder (in such
capacity, a “Seller”, and collectively, the “Sellers”), and T‑Mobile PCS
Holdings LLC, a Delaware limited liability company (“T‑Mobile PCS Holdings”) as
the Purchaser hereunder (in such capacity, the “Purchaser”).
WHEREAS, in the regular course of its business, each of the Sellers originates
Receivables and the associated Related Rights thereto relating to wireless
telephone services and products; and
WHEREAS, on the Closing Date and each Business Day thereafter, each Seller
intends to sell, assign, set-over, transfer and otherwise convey to the
Purchaser, all of its right, title and interest in, to and under the Receivables
and the associated Related Rights thereto; and
WHEREAS, the Sellers and the Purchaser wish to set forth the terms and
conditions pursuant to which the Sellers will on each Purchase Date (as
applicable) sell, transfer, assign, set-over and otherwise convey such
Receivables and associated Related Rights to the Purchaser;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:







--------------------------------------------------------------------------------



ARTICLE 1
DEFINITIONS


Section 1.01.General. Unless otherwise specifically defined in this Agreement,
capitalized terms used herein (including in the preamble above) shall have the
meanings assigned to them in the Master Receivables Purchase Agreement, dated as
of February 26, 2014 (as amended from time to time, the “Receivables Purchase
Agreement”), among T-Mobile Airtime Funding LLC (“T-Mobile Airtime Funding”), as
seller, Billing Gate One LLC (“Billing Gate One”), as purchaser, T-Mobile PCS
Holdings, as servicer (the “Servicer”), Landesbank Hessen-Thüringen
Girozentrale, a public law corporation incorporated under the laws of Germany,
as bank purchasing agent, and T-Mobile US, Inc., as performance guarantor.
References herein to this Agreement or any other document, instrument or
agreement include all amendments, modifications, and supplements hereto or
thereto and any changes herein or therein entered into from time to time
hereafter in accordance with the respective terms and provisions hereof or
thereof.


Section1.02.Additional Specific Defined Terms. In addition, when used herein,
the following terms shall have the following specified meanings:


“Collections” means, with respect to any Receivable, any cash payments (or
equivalent) made by or on behalf of the related Obligor with respect to such
Receivable as a payment thereon and any other cash proceeds of such Receivables,
including cash proceeds of Related Rights with respect to such Receivables.
“Incipient Written-Off Receivables” shall have the meaning specified in Section
2.03.
“Insolvency Law” means the Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Onward Purchaser” means T-Mobile Airtime Funding and each Purchasing Entity
under the Transaction Documents.
“Purchase Date” means, with respect to a Receivable, the date on which such
Receivable is acquired, or purported to be acquired, by the Purchaser from the
relevant Seller in accordance with the terms of this Agreement.
“Related Rights” means all of the applicable Seller’s right, title and interest
in, to and under (a) the Transaction Documents, (b) the Collection Account and
(c) without limiting the foregoing, with respect to any Receivable, all of such
Seller’s right, title and interest in, to and under:
(i)all security interests, hypothecations, reservations of ownership, liens or
other adverse claims and property subject thereto from time to time purporting
to secure payment of such Receivable, whether pursuant to the contract pursuant
to which such Receivable was originated, together with all financing

2

--------------------------------------------------------------------------------



statements, registrations, hypothecations, charges or other similar filings or
instruments against an Obligor and all security agreements describing any
collateral securing such Receivable, if any;


(ii)all guarantees, insurance policies and other agreements or arrangements of
whatsoever character from time to time supporting of such Receivable whether
pursuant to the contract pursuant to which such Receivable was originated,
including any obligation of any party under the Transaction Documents to
promptly deposit amounts received in respect of Collections to an account;


(iii)all Collections with respect to such Receivable; and


(iv)all proceeds of the foregoing.


ARTICLE 2
TRANSFERS OF RECEIVABLES AND RELATED RIGHTS


Section 2.01.Conveyance of Receivables and Related Rights.


(a)Subject to the terms and conditions set forth in this Agreement, each Seller
on the Closing Date and each Business Day may, with respect to Receivables that
are not Eligible Receivables, and will, with respect to all Eligible
Receivables, sell, transfer, assign, set-over and otherwise convey and the
Purchaser shall purchase all of the Sellers’ right, title and interest in and to
such Receivables not previously sold to the Purchaser, and all associated
Related Rights (including all Collections associated with the foregoing) with
respect thereto. Each such sale, transfer, assignment, set-over and conveyance
shall be executed without recourse (other than as expressly provided herein).


(b)The sales, transfers, assignments, set-overs and conveyances described above
shall be made in consideration of the Purchaser’s payment, in respect of each
such Receivable and Related Rights, of a purchase price therefor in an amount
equal to the face value of the Receivable as of the Purchase Date or any other
amount at least equal to the fair market value thereof that is mutually agreed
upon by the applicable Seller and the Purchaser (as determined by the Purchaser
and the relevant Seller in their reasonable discretion computed by taking into
account factors such as historical losses, servicing fees, delinquencies and
paydown rates, yield and such other factors as the applicable Seller and the
Purchaser mutually agree). Such payment may be effected, in the discretion of
and by mutual agreement of the Purchaser and the relevant Seller, through an
actual transfer of funds from the Purchaser to such Seller in the amount of such
purchase price, by equivalent intracorporate entries on the books and records of
the Purchaser and such Seller (including without limitation by the decrease or
increase of intracorporate indebtedness between the Purchaser and Seller), or
any combination of the foregoing.


(c)The foregoing assignments and conveyances do not constitute and are not
intended to result in a creation or an assumption by the Purchaser from any
Seller of any obligation of any Seller in connection with the Receivables being
so sold, assigned, transferred, set-over or conveyed, or under any agreement or
instrument relating thereto including, without

3

--------------------------------------------------------------------------------



limitation, (i) any obligation to an Obligor and (ii) any taxes, fees or other
charges imposed by any Governmental Authority.


(d)The parties hereto intend and agree that any conveyance hereunder is intended
to be a sale, assignment, conveyance, set over and transfer of ownership of the
related Receivables and Related Rights so that such Receivables and Related
Rights shall not be part of the applicable Seller’s estate in the event of the
filing of a bankruptcy petition by or against such Seller under any Insolvency
Law. In the event, however, that notwithstanding such intent and agreement, a
conveyance contemplated hereby is determined not to be a sale and conveyance of
ownership, each Seller hereby grants to the Purchaser a perfected first priority
security interest in such Seller’s right, title and interest in and to (a) such
Receivables, (b) Related Rights, and (c) all income from and proceeds of the
foregoing, and this Agreement collectively, shall constitute a security
agreement under applicable law, securing such Seller’s obligations hereunder. If
such conveyance is deemed to be the mere granting of a security interest to
secure a borrowing, the Purchaser may, to secure the Purchaser’s own borrowing
under the Contribution Agreement (to the extent that a transfer of the
Receivables, the Related Rights, and all income from and proceeds of the
foregoing to T‑Mobile Airtime Funding is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign to T‑Mobile
Airtime Funding (i) all or a portion of the Receivables, pledged to the
Purchaser and not released from the security interest of this Agreement at the
time of such pledge and assignment, (ii) the other Related Rights, and (iii) all
income from and proceeds of the foregoing. Such repledge and reassignment may be
made by the Purchaser with or without a repledge and reassignment by the Sellers
of their rights under this Agreement, and without further notice to or
acknowledgment from the applicable Seller. Such Seller waives, to the extent
permitted by applicable law, all claims, causes of action and remedies, whether
legal or equitable (including any right of setoff), against the Purchaser or any
assignee of the Purchaser relating to such action by the Purchaser in connection
with the transactions contemplated by the Contribution Agreement, the
Receivables Purchase Agreement and the other Transaction Documents.


Section 2.02Assignment of Agreement. The Purchaser has the right to assign its
interest under this Agreement to T‑Mobile Airtime Funding as required to effect
the purposes of the Contribution Agreement and the other Transaction Documents,
without further notice to, or consent of, any Seller, and T‑Mobile Airtime
Funding (together with the other Onward Purchasers) shall succeed to such of the
rights of the Purchaser hereunder as shall be so assigned. The Sellers each
acknowledge that, pursuant to the Contribution Agreement, the Purchaser will
assign all of its right, title and interest in and to all Receivables and
Related Rights and its rights hereunder against such Seller hereunder, to
T‑Mobile Airtime Funding, and that T‑Mobile Airtime Funding may further convey
such interests and rights pursuant to the Transaction Documents. Each Seller
agrees that, upon such assignment to T‑Mobile Airtime Funding, such interests
and rights will run to and be for the benefit of T‑Mobile Airtime Funding (and
any other Onward Purchaser) and that T‑Mobile Airtime Funding (and/or further
Onward Purchaser) may enforce directly, without joinder of the Purchaser, its
rights or interests hereunder in respect of the Receivables and Related Rights
so conveyed. Each Seller agrees that the Bank Purchasing Agent shall have the
right to enforce this Agreement and each other Transaction Document and to
exercise directly all of the Purchaser’s rights and remedies under this
Agreement and each other Transaction Document (including the right to give or
withhold any consents or approvals of the Purchaser to be given or withheld
hereunder), and each Seller agrees to cooperate fully with

4

--------------------------------------------------------------------------------



the Bank Purchasing Agent in the exercise of such rights and remedies. Each
Seller further agrees to give the Bank Purchasing Agent copies of all notices
and reports it is required to give to the Purchaser hereunder.


Section 2.03Repurchase of Aged and Written-Off Receivables. T-Mobile PCS
Holdings may request that each Seller repurchase and each Seller shall have an
obligation to repurchase Receivables that have been sold hereunder upon such
Receivables becoming Aged Receivables or immediately prior to such Receivables
becoming Written-Off Receivables (each such Receivable, an “Incipient
Written-Off Receivable”) for a purchase price equal to the Purchase Price for
such Receivable to be repurchased (which is an amount equal to (i) the
Outstanding Balance of such Purchased Receivable on the date or repurchase minus
(ii) the Discount with respect to such Purchased Receivable); provided, that the
Sellers shall have no further obligation to repurchase Written-Off Receivables
and Aged Receivables, if at the time of such repurchase and after giving effect
thereto, with respect to the Batch for which such Receivable is a part of, the
aggregate amount of repurchased Incipient Written-Off Receivables and Aged
Receivables (based upon Purchase Price for the Receivables that are to be
repurchased) would exceed 10.00% of the Batch Receivables Amount for such Batch.
If such retransfers are to be made, such transfers shall be made on the same
date and on the same terms of the retransfers to take place under Section 5.1 of
the Receivables Purchase Agreement. Upon remittance of the repurchase amount
from each Seller to T-Mobile PCS Holdings, T-Mobile PCS Holdings shall assign to
the applicable Seller repurchasing Incipient Written-Off Receivable or Aged
Receivable all of T-Mobile PCS Holdings’ right, title and interest in the
repurchased Receivables and Related Rights, in each case received and released
from T-Mobile PCS Holdings, without recourse, representation or warranty. In
connection with the repurchase of Aged Receivables and Incipient Written-Off
Receivables, the Purchaser, by execution and delivery of this Agreement
authorizes each Seller (or the Servicer on its behalf) to file UCC financing
statements naming the Purchaser as Debtor and each such Seller as Secured Party
in each jurisdiction that Sellers (or the Servicer on their behalf) deems
necessary in order to reconvey the Receivables and the Related Rights. The
Sellers and T-Mobile PCS Holdings shall designate the order in which Receivables
(which will become Written-Off Receivables or are Aged Receivables) are to be
transferred back. The parties may change such designation at any point.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


Each Seller, upon execution of this Agreement and on each Purchase Date, makes
the following representations and warranties (in each case solely with respect
to itself and the related Receivables and Related Rights which it owns and is
conveying hereunder and thereunder), on which the Purchaser (and the Onward
Purchasers) will rely in purchasing and accepting conveyance of such Receivables
and Related Rights on each Purchase Date. Such representations and warranties
(unless expressly stated otherwise) speak as of each Purchase Date, but shall
survive the conveyance of the related Receivables and Related Rights to the
Purchaser and the Onward Purchasers.

5

--------------------------------------------------------------------------------



Section 3.01    Entity Representations and Warranties.


(a)Organization and Good Standing. (i) The Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of its organization, and has the limited liability company power to own
its assets and to transact the business in which it is currently engaged. The
Seller is duly qualified to do business as a foreign limited liability company
and is in good standing in each jurisdiction in which the character of the
business transacted by it or properties owned or leased by it requires such
qualification and in which the failure so to qualify could reasonably be
expected to have a material adverse effect on the business, properties, assets,
or condition (financial or otherwise) of the Seller or its ability to perform
its duties hereunder. The Seller is properly licensed in each jurisdiction to
the extent required by the laws of such jurisdiction in order to originate,
acquire, or own or sell, and (if the Seller is to be the Servicer or a permitted
subservicer of the Servicer) service the Receivables in accordance with the
terms of the Receivables Purchase Agreement.


(b)Authorization; Binding Obligation. The Seller has the power and authority to
make, execute, deliver and perform this Agreement and the other Transaction
Documents to which the Seller is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Seller is a party, and has taken all necessary corporate and limited
liability company action to authorize the execution, delivery and performance of
this Agreement and the other Transaction Documents to which the Seller is a
party. This Agreement and the other Transaction Documents to which the Seller is
a party have been duly executed and delivered by the Seller and constitute the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with their terms, except as enforcement of such terms may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally, any applicable law imposing limitations upon, or
otherwise affecting, the availability or enforcement of rights to
indemnification hereunder, and by the availability of equitable remedies.


(c)No Consent Required. The Seller is not required to obtain the consent of any
other Person or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Seller is a party.


(d)No Violations. The Seller’s execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party will not
violate any provision of any existing law or regulation or any order or decree
of any court or the certificate of incorporation, articles of incorporation,
certificate of formation, limited liability company agreement or other corporate
chartering instrument thereof, or the bylaws of the Seller, or constitute a
material breach of any mortgage, indenture, contract or other agreement to which
the Seller is a party or by which it or any of its properties may be bound.


(e)Taxes. (i) The Seller has filed all income tax and other material tax returns
required to be filed in the normal course of its business and has paid or made
adequate provisions for the payment of all taxes, assessments and other
governmental charges due from such Seller or is contesting any such tax,
assessment or other governmental charge in good faith through

6

--------------------------------------------------------------------------------



appropriate proceedings, (ii) no tax lien has been filed with respect thereto
(other than Permitted Liens), and (iii) no claim is being asserted with respect
to any such tax, fee or other charge.


(f)No Changes. The Seller has not changed its name, identity, structure or
jurisdiction of organization, within the four months preceding the Purchase Date
(or if so changed, all necessary actions in connection with such change have
been or are being timely taken in accordance with Section 4.02). The Seller has
not changed the jurisdiction of its organization within the four months
preceding the date hereof and is not known by and does not use any tradename or
doing-business-as name.


(g)Solvency. The Seller, on the date of and after giving effect to conveyances
made by it hereunder, is solvent and will not be subject to a Bankruptcy Event.
No event has occurred and is continuing, or would result from any purchase by
the Purchaser of Receivables from the Seller or the application of the proceeds
therefrom, which constitutes a Bankruptcy Event.


(h)Investment Company. The Seller is not an “investment company” under, and as
defined in, the Investment Company Act of 1940, as amended.


(i)Antecedent Debt. The sale of Receivables by the Seller to the Purchaser
pursuant to this Agreement, and all other transactions between the Seller and
the Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of the Seller or any other member of the
T-Mobile Group.


(j)Compliance with Laws. The Seller has not breached any material laws
applicable to it or its business or property that could reasonably be expected
to result in a Material Adverse Change with respect to the Seller.


(k)Taxes. The Seller is not required to account to any governmental body or
agency for any value added or other similar tax in respect of the assignment by
the Seller of any Receivable and no withholding or other tax is deductible or
payable on any payment made by any Obligor with respect to any Receivable. All
sales, excise or other taxes with respect to the goods, insurance or services
that are the subject of any Contract for a Receivable have been paid as and when
due unless such amounts are being disputed in good faith.


(l)No Deductions. The Seller is not required to make any deduction for or on
account of taxes from any payment made by it under a Transaction Document.


(m)UCC Financing Statement. Duly completed and sufficient UCC financing
statements covering all Receivables and Related Rights sold by the Seller to the
Purchaser hereunder have been filed with the Secretary of State of the state in
which such the Seller is organized or otherwise “located” for purposes of the
UCC, naming the Seller as debtor, the Purchaser as secured party, and T-Mobile
Airtime Funding LLC as assignee of the secured party, in each case as may be
necessary under the UCC in order to perfect the Bank Purchasing Agent’s interest
in the Purchased Receivables.


(n)ERISA. The Seller is not an employee benefit plan that is subject to Title I
of ERISA or Section 4975 of the Code or a “benefit plan investor” as defined in
Section 3(42)

7

--------------------------------------------------------------------------------



of ERISA and the Seller shall not use the assets of an employee benefit plan
that is subject to Title I of ERISA or Section 4975 of the Code or any “benefit
plan investor” as defined in Section 3(42) of ERISA to discharge any of its
obligations under this Agreement.


(o)Ownership. Upon each purchase of Receivables hereunder, the Purchaser shall
acquire (i) a valid and perfected ownership interest in each such Receivable and
all identifiable cash proceeds thereof and (ii) valid ownership interest in all
Related Rights with respect thereto.


(p)No Financing Statements. No effective financing statement or other instrument
similar in effect covering any Contract or any Receivable or the Related Rights
or Collections with respect thereto is on file in any recording office, except
those filed in favor of, or assigned to, the Bank Purchasing Agent relating to
this Agreement and the other Transaction Documents.


(q)Transfer of Receivables. Immediately preceding its sale of any Receivables to
the Purchaser, the Seller, was the owner of such Receivables, free and clear of
any lien and after such sale of Receivables to the Purchaser, the Purchaser
shall at all times have a valid ownership interest in the Receivables and
ownership of the Receivables shall be vested in the Purchaser. Upon the
completion of the transfers from the Seller to the Purchaser or otherwise, the
parties intend that (i) the Purchaser will be the legal owner of the Receivables
(including the right to receive all payments due to or become due thereunder),
(ii) the Purchaser will have good title to the Receivables, and (iii) the
Receivables will be free and clear of all liens.


(r)Purchase in Good Faith. The Purchaser shall take its interest in the
Receivables in good faith, for value, and without notice or knowledge of any
adverse claims, liens, or encumbrances or any defense against payment of or
claim to the Receivables on the part of any person.


(s)Information True and Correct. To the extent that information furnished
hereunder is ultimately shared with and relied upon by the Bank Purchasers, all
such information and each exhibit, financial statement, document, book, record
or report furnished at any time by or on behalf of the Seller to the Purchaser
in connection with this Agreement is true, complete and accurate in all material
respects as of its date or as of the date so furnished, and, as of such date, no
such document contains any untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.


(t)Place of Business. The principal place of business and chief executive office
of the Seller and the office where the Seller keeps its records concerning the
Receivables are located at the address identified in Section 6.03.


Section 3.02Receivable Representations and Warranties.


The representations and warranties set forth in Section 6.3 of the Receivables
Purchase Agreement are true and correct as of the Purchase Date with respect to
the Receivables of the applicable Seller being conveyed to T‑Mobile Airtime
Funding by the Purchaser on such date.

8

--------------------------------------------------------------------------------



ARTICLE 4
PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS


Section 4.01    Filing. On or prior to the Closing Date, each Seller shall cause
the appropriate UCC financing statement(s) required or contemplated to be filed
with respect to it in the relevant provisions of the Transaction Documents to be
filed, and from time to time such Seller shall take or cause to be taken such
actions and execute such documents as are necessary or desirable or as the
Purchaser (or any Onward Purchaser) may reasonably request to perfect and
protect any such party’s interest herein and in the Receivables and Related
Rights against all other Persons, including, without limitation, the filing of
financing statements, amendments thereto and continuation statements, the
execution of transfer instruments and the making of notations on or taking
possession of all records or documents of title.


Section 4.02    Name Change or Relocation.


(a)So long as the Final Termination Date has not occurred, no Seller will change
its name, identity, structure or jurisdiction of organization, without first
giving at least thirty (30) days’ prior written notice to the Servicer and the
Bank Purchasing Agent.


(b)If any change in a Seller’s name, identity or structure or other action would
make any financing or continuation statement or notice of ownership interest or
lien filed in connection with any Transaction Documents seriously misleading
within the meaning of applicable provisions of the UCC or any title statute,
such Seller, no later than thirty (30) days after the effective date of such
change, shall file such amendments as may be required to preserve and protect
the Purchaser’s and T‑Mobile Airtime Funding’s (and any other Onward
Purchaser’s) interests herein and in the related Receivables and Related Rights
and proceeds thereof. In addition, no Seller shall change its jurisdiction of
organization, unless it has first taken such action as is necessary to preserve
and protect the Purchaser’s and T‑Mobile Airtime Funding’s (and any other Onward
Purchaser’s) interest in the Receivables and Related Rights.


Section 4.03 Sale Treatment. Each Seller and the Purchaser shall treat each
conveyance of Receivables and Related Rights made hereunder to the Purchaser for
all purposes (including financial accounting) as a sale and purchase, and in all
events as a conveyance of ownership, on all of its relevant books, records,
financial statements and other applicable documents. Notwithstanding anything to
the contrary stated herein, each Seller and the Purchaser hereby agree that,
except as otherwise required by applicable law, the conveyance of the
Receivables and Related Rights made hereunder shall be treated as a loan by the
Purchaser to the Sellers of the proceeds of such conveyance for U.S. federal
income tax purposes and state or local income tax and transactional tax
purposes.


Section 4.04Separateness from T‑Mobile Airtime Funding. Each Seller is, and all
times since its organization has been operated in such a manner that it would
not be substantively consolidated with T‑Mobile Airtime Funding and such that
the separate existence of T‑Mobile Airtime Funding would not be disregarded in
the event of a bankruptcy or insolvency of such Seller.

9

--------------------------------------------------------------------------------





ARTICLE 5
COVENANTS


Section 5.01     Compliance with Law. The Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such existence, rights,
franchises, qualifications and privileges would not materially adversely affect
the collectibility of the Receivables or the ability of the Seller to perform
its obligations under the Transaction Documents in all material respects.


Section 5.02    Performance of Contracts. The Seller will timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
and timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.


Section 5.03     No Adverse Claims. The Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, any Purchased Receivable or
Related Rights, or assign any right to receive income in respect thereof, except
to the extent arising under any Transaction Document. The Seller shall not grant
to any Person other than the Purchaser (and the Onward Purchasers) a security
interest in (A) Collections prior to the time they are deposited in the
Collection Account or distributed to the Funding Seller pursuant to Section 2.6
of the Receivables Purchase Agreement, or (B) Collections held in the Collection
Account or the Collection Account itself.


Section 5.04 Modification of Receivables. Except as provided in Section 3.3 of
the Receivables Purchase Agreement, the Seller will not (i) extend the maturity
or adjust the Outstanding Balance or otherwise modify the terms of any
Receivable in a manner that would result in the Dilution of such Receivable or
that would otherwise prevent such Receivable from being an Eligible Receivable
unless, in each case, the Seller shall have been deemed to have received a
Collection in respect of such Receivable, or (ii) amend, modify or waive in any
material respect any term or condition relating to payments under or enforcement
of any Contract related thereto.


Section 5.05     Payment Instructions. The Seller will instruct all Obligors to
make payments with respect to the Receivables to a Payment Account and will not
make or permit any change in the instructions to Obligors regarding payments to
be made to a Payment Account, other than a change related solely to instructions
to Obligors to pay to a new Payment Account which has been identified in writing
to the Purchaser (and the Bank Purchasing Agent).


Section 5.06     Marking of Records. At its expense, the Seller will maintain
records evidencing Receivables and related Contracts with a legend evidencing
that such Receivables and related Contracts have been sold in accordance with
this Agreement.

10

--------------------------------------------------------------------------------





Section 5.07 Sales Tax. The Seller will pay all sales, excise or other taxes
with respect to the Receivables to the applicable taxing authority when due, and
will, upon the request of the Bank Purchasing Agent, provide the Bank Purchasing
Agent with evidence of such payment.


Section 5.08 Obligations of Sellers. Except as otherwise expressly provided
herein, the obligations of the Sellers to make the deposits and other payments
contemplated by this Agreement are absolute and unconditional and all payments
to be made by the Sellers under or in connection with this Agreement shall be
made free and clear of, and each Seller hereby irrevocably and unconditionally
waives all rights of, any counterclaim, set-off, deduction or other analogous
rights or defenses, in connection with such obligations, which it may have
against the Purchaser (or the Onward Purchasers). All stamp, documentary,
registration or similar duties or taxes, including withholding taxes and any
penalties, additions, fines, surcharges or interest relating thereto, which are
imposed or chargeable in connection with this Agreement shall be paid by the
Sellers; provided that the Purchaser (or the Onward Purchasers) shall be
entitled but not obliged to pay any such duties or taxes whereupon the Sellers
shall on demand indemnify such party against those duties or taxes and against
any costs and expenses so incurred by it in discharging them.


Section 5.09 Books of Account. At all times, the Seller and the Purchaser will
maintain books of account, with the particulars of all monies, goods and effects
belonging to or owing to the Seller or the Purchaser or paid, received, sold or
purchased in the course of the Seller’s or the Purchaser’s business, and of all
such other transactions, matters and things relating to the business of the
Seller or the Purchaser.


Section 5.10 Corporate Existence; Merger or Consolidation.


(a)Except as otherwise provided in this Section 5.01, each Seller will keep in
full force and effect its existence, rights and franchises as a limited
liability company under the laws of its jurisdiction of formation, and each
Seller will obtain and preserve its qualification to do business as a foreign
limited liability company in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Agreement,
any Transaction Documents and any of the Receivables and Related Rights which
have been conveyed under a Transaction Document, and to perform its duties under
this Agreement.


(b)Any Person into which a Seller may be merged or consolidated, or any
corporation resulting from such merger or consolidation to which such Seller is
a party, or any Person succeeding to the business of such Seller, shall be
successor to such Seller hereunder, without execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.


Section 5.11 Separate Existence.


(a)    Each of the Sellers and the Purchaser shall hold itself out to the public
as a legal entity separate and distinct from any other person and conduct its
business solely in its own name in order not (i) to mislead others as to the
identity with which such other party is transacting business, or (ii) to suggest
that it is responsible for the debts of any third party (including any of its
affiliates).

11

--------------------------------------------------------------------------------



(b)    Each of the Sellers and the Purchaser will take no action with respect to
Purchaser or its assets that is inconsistent with statements made in clause (a).


ARTICLE 6
MISCELLANEOUS


Section 6.01 Amendment. This Agreement may be amended in writing from time to
time by the Sellers and the Purchaser.


Section 6.02 Notices. All notices, demands, certificates, requests and
communications hereunder (“notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) one Business Day after
delivery to an overnight courier (specifying one (1) Business Day’s delivery),
or (c) on the date personally delivered to an authorized officer of the party to
which sent, or (d) on the date transmitted by legible telefax transmission with
a confirmation of receipt, in all cases addressed to the recipient as follows:


(i)If to a Seller:
c/o T-Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, WA 98006
Attn: Vice President of Treasury
Facsimile: (425) 383-4840     


With a Copy to:


T-Mobile USA, Inc.
12920 SE 38th Street
Bellevue, WA 98006
Attn: General Counsel


(ii)If to the Purchaser/Servicer:
T-Mobile PCS Holdings LLC
12920 S.E. 38th Street
Bellevue, WA 98006
Attn: Vice President of Treasury
Facsimile: (425) 383-4840     


With a Copy to:


T-Mobile USA, Inc.
12920 SE 38th Street
Bellevue, WA 98006

12

--------------------------------------------------------------------------------



Attn: General Counsel


Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.
Section 6.03     Delivery of Collections. Each of the Sellers agree to pay to
the Servicer promptly any misdirected Collections received in respect of the
Receivables, for application in accordance with Section 2 of the Receivables
Purchase Agreement.


Section 6.04    Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, with respect to the subject matter hereof are superseded by this
Agreement. This Agreement may not be modified, amended, waived, or supplemented
except as provided herein.


Section 6.05    Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.


Section 6.06    Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of New
York.


Section 6.07    No Bankruptcy Petition; Subordination. Each Seller covenants and
agrees that, prior to the date that is one year and one day after the Final
Termination Date, it will not institute against, or solicit or join in or
cooperate with or encourage any Person to institute against, T‑Mobile Airtime
Funding or Billing Gate One, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceedings under the
laws of the United States or any state of the United States. Each Seller further
covenants and agrees that (a)(i) any rights that it may have in any Receivables
and Related Rights and (ii) any rights it may have to apply monies received
under any Receivables and Related Rights, are and shall be subordinate, to the
fullest extent permitted by law, to the security interests and other liens or
interests of, or created in favor of any third party by, the Purchaser, T‑Mobile
Airtime Funding or any further Onward Purchasers, in or to the Receivables and
Related Rights, notwithstanding the terms (including the description of
collateral), dating, execution, or delivery of any document, instrument, or
agreement; the time, order, method, or manner of granting, or perfection of or
failure to perfect, any such security interest or lien or other interest; the
time of filing or recording of any financing statements, assignments, deeds of
trust, mortgages, or any other documents, instruments or agreements under the
UCC or any other applicable law; and any provision of the UCC or any other
applicable law to the contrary, and (b) it shall not enforce or collect, or seek
or cause the enforcement or collection of, any of its rights or remedies with
respect to any of the Receivables and Related Rights (including, without
limitation, any rights described in clause (a) of this sentence) at any time
prior to the indefeasible payment and satisfaction in full of all indebtedness,
obligations and liabilities of the Purchaser, T‑Mobile Airtime Funding or
Billing Gate One which, under the terms of the relevant documents relating to
the securitization of the Receivables and Related Rights, are entitled to be
paid from, entitled to the benefits of, or otherwise secured by, such
Receivables and Related Rights. This Section 6.07 will survive the termination
of this Agreement.

13

--------------------------------------------------------------------------------



Section 6.08    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid or unenforceable, then such covenants, agreement,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.


Section 6.09    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Purchaser (or any assignee thereof) or
any Seller, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive (except to the extent specifically provided herein) of any other
rights, remedies, powers or privileges provided by law.


Section 6.10    Counterparts. This Agreement may be executed in two or more
counterparts including by telefax or electronic imaging transmission thereof
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.


Section 6.11    Other Agreements. The parties hereto agree that, to the extent
the parties enter into other agreements relating to the transactions
contemplated hereby, the terms and conditions of this Agreement and the Other
Transaction Documents shall govern any provisions herein which may be
inconsistent with any provisions of the other agreements.


Section 6.12    JURISDICTION. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS.


Section 6.13    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED
BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE
PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OF THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY

14

--------------------------------------------------------------------------------



PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, AMENDMENTS AND RESTATEMENTS, OR MODIFICATIONS TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT.


Section 6.14    Right of First Refusal. To the extent that T-Mobile Airtime
Funding has elected to trigger T-Mobile Airtime Funding’s right of first refusal
to repurchase Receivables from Billing Gate One under the Receivables Purchase
Agreement (pursuant to Section 2.9(d) thereof), one (or more) of the Sellers
shall have a right of first refusal to repurchase such Receivables at the same
price (and in the same manner) as set forth with respect to the Purchaser’s
right of first refusal pursuant to Section 2.9(d) of the Receivables Purchase
Agreement.






[signature page follows]



15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date written
above.
T-MOBILE PCS HOLDINGS LLC,
as the Purchaser




By:    /s/ J. Braxton Carter
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial
Officer




T-MOBILE WEST LLC, as a Seller




By: /s/ Dirk Wehrse
Name: Dirk Wehrse
Title: Vice President, Treasury & Treausurer




T-MOBILE CENTRAL LLC, as a Seller




By: /s/ Dirk Wehrse
Name: Dirk Wehrse
Title: Vice President, Treasury & Treausurer




T-MOBILE NORTHEAST LLC, as a Seller




By: /s/ Dirk Wehrse
Name: Dirk Wehrse
Title: Vice President, Treasury & Treausurer




T-MOBILE SOUTH LLC, as a Seller




By: /s/ Dirk Wehrse
Name: Dirk Wehrse
Title: Vice President, Treasury & Treausurer


Signature Page to Receivables Sale and Conveyancing Agreement

